MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2008-2 Collection Period 09/01/08-09/30/08 Determination Date 10/9/2008 Distribution Date 10/15/2008 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 494,476,839.96 2 . Collections allocable to Principal $ 13,746,287.87 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 86,901.69 5 . Pool Balance on the close of the last day of the related Collection Period $ 480,643,650.40 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 525,000,917.92 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 76,446,158.56 $ 60,928,039.28 b. Class A-2a Note Balance $ 137,000,000.00 $ 137,000,000.00 c. Class A-2b Floating Rate Note Balance $ 50,000,000.00 $ 50,000,000.00 d. Class A-3a Note Balance $ 49,000,000.00 $ 49,000,000.00 e. Class A-3b Floating Rate Note Balance $ 48,000,000.00 $ 48,000,000.00 f. Class A-4a Note Balance $ 20,000,000.00 $ 20,000,000.00 g. Class A-4b Floating Rate Note Balance $ 59,800,000.00 $ 59,800,000.00 h. ClassB Note Balance $ 15,770,000.00 $ 15,770,000.00 i. Class C Note Balance $ 14,430,000.00 $ 14,430,000.00 j. Class D Note Balance $ 15,750,000.00 $ 15,750,000.00 k. Note Balance (sum a - j) $ 486,196,158.56 $ 470,678,039.28 8 . Pool Factors a. Class A-1 Note Pool Factor 0.6949651 0.5538913 b. Class A-2a Note Pool Factor 1.0000000 1.0000000 c. Class A-2b Floating Rate Note Pool Factor 1.0000000 1.0000000 d. Class A-3a Note Pool Factor 1.0000000 1.0000000 e. Class A-3b Floating Rate Note Pool Factor 1.0000000 1.0000000 f. Class A-4a Note Pool Factor 1.0000000 1.0000000 g. Class A-4b Floating Rate Note Pool Factor 1.0000000 1.0000000 h. Class B Note Pool Factor 1.0000000 1.0000000 i. Class C Note Pool Factor 1.0000000 1.0000000 j. Class D Note Pool Factor 1.0000000 1.0000000 k. Note Pool Factor 0.9354423 0.9055855 9 . Overcollateralization Target Amount $ 12,496,734.91 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 9,965,611.12 11 . Weighted Average Coupon % 9.92% 12 . Weighted Average Original Term months 63.51 13 . Weighted Average Remaining Term months 55.84 14 . 1-Month LIBOR for the accrual period ending 10/15/08 2.48750% 15 . Note Rate applicable to the Class A-2b notes for the accrual period ending 10/15/08 3.38750% 16 . Note Rate applicable to the Class A-3b notes for the accrual period ending 10/15/08 3.88750% 17 . Note Rate applicable to the Class A-4b notes for the accrual period ending 10/15/08 4.13750% Collections 18 . Finance Charges: a. Collections allocable to Finance Charge $ 4,052,317.90 b. Liquidation Proceeds allocable to Finance Charge $ 0.00 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 4,052,317.90 19 . Principal: a. Collections allocable to Principal $ 13,746,287.87 b. Liquidation Proceeds allocable to Principal $ 15,166.81 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 13,761,454.68 20 . Total Finance Charge and Principal Collections (18d+ 19d) $ 17,813,772.58 21 . Interest Income from Collection Account $ 25,596.52 22 . Simple Interest Advances $ 0.00 23 . Net Swap Receipts $ 0.00 24 . Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 25 . Available Collections (Ln20 + 21 + 22 + 23 + 24) $ 17,839,369.10 Available Funds 26 . Available Collections $ 17,839,369.10 27 . Reserve Account Draw Amount $ 0.00 28 . Available Funds $ 17,839,369.10 Application of Available Funds 29 . Total Servicing Fee a. Monthly Servicing Fee $ 412,064.03 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 412,064.03 d. Shortfall Amount (a + b - c) $ 0.00 30 . Unreimbursed Servicer Advances $ 0.00 31 . Monthly Net Swap Payment Amount $ 147,884.58 32 . Senior Swap Termination Payment Amount $ 0.00 33 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 186,162.32 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 186,162.32 e. Class A-2a Monthly Interest $ 463,516.67 f. Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 h. Total Class A-2a Note Interest (sum e-g) $ 463,516.67 i. Class A-2b Monthly Interest $ 141,145.83 j. Additional Note Interest related to Class A-2b Monthly Interest $ 0.00 k. Interest Due on Additional Note Interest related to Class A-2b Monthly Interest $ 0.00 l. Total Class A-2b Note Interest (sum i-k) $ 141,145.83 m. Class A-3a Monthly Interest $ 203,758.33 n. Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 p. Total Class A-3a Note Interest (sum m-o) $ 203,758.33 q. Class A-3b Monthly Interest $ 155,500.00 r. Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 s. Interest Due on Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 t. Total Class A-3b Note Interest (sum q-s) $ 155,500.00 u. Class A-4a Monthly Interest $ 92,666.67 v. Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 w. Interest Due on Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 x. Total Class A-4a Note Interest (sum u - w) $ 92,666.67 y. Class A-4b Monthly Interest $ 206,185.42 z. Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 aa. Interest Due on Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 ab. Total Class A-4b Note Interest (sum y - aa) $ 206,185.42 34 . Priority Principal Distributable Amount $ 0.00 35 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 91,728.83 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 91,728.83 36 . Secondary Principal Distributable Amount $ 0.00 37 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 95,598.75 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 95,598.75 38 . Tertiary Principal Distributable Amount $ 0.00 39 . Class D Noteholder Interest Amount a. Class D Monthly Interest $ 129,675.00 b. Additional Note Interest related to Class D Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class D Monthly Interest $ 0.00 d. Total Class D Note Interest (sum a - c) $ 129,675.00 40 . Quaternary Principal Distributable Amount $ 5,552,508.16 41 . Required Payment Amount (Ln 29 + (sum of Ln33 through Ln 40)) $ 7,878,394.59 42 . Reserve Account Deficiency $ 0.00 43 . Regular Principal Distributable Amount $ 12,496,734.91 44 . Successor Servicer Transition Costs and Additional Servicing Fee, if any $ 0.00 45 . Subordinate Swap Termination Payment Amount $ 0.00 Collection Account Activity 46 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 4,052,317.90 b. Total Daily Deposits of Principal Collections $ 13,761,454.68 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 25,596.52 e. Net Swap Receipt $ 0.00 f. Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 g. Total Deposits to Collection Account (sum a - f) $ 17,839,369.10 47 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 412,064.03 b. Monthly Net Swap Payment Amount $ 147,884.58 c. Swap Termination Payment Amounts owed to Swap Counterparty $ 0.00 d. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 17,279,420.49 e. Deposit to Reserve Account $ 0.00 f. Excess Collections (Deposit to Certificate Payment Account for payment to Certificateholder) $ 0.00 g. Total Withdrawals from Collection Account (sum a - f) $ 17,839,369.10 Note Payment Account Activity 48 . Deposits a. Class A-1 Interest Distribution $ 186,162.32 b. Class A-2a Interest Distribution $ 463,516.67 c. Class A-2b Interest Distribution $ 141,145.83 d. Class A-3a Interest Distribution $ 203,758.33 e. Class A-3b Interest Distribution $ 155,500.00 f. Class A-4a Interest Distribution $ 92,666.67 g. Class A-4b Interest Distribution $ 206,185.42 h. Class B Interest Distribution $ 91,728.83 i. ClassC Interest Distribution $ 95,598.75 j. Class D Interest Distribution $ 129,675.00 k. Class A-1 Principal Distribution $ 15,518,119.28 l. Class A-2a Principal Distribution $ 0.00 m. Class A-2b Principal Distribution $ 0.00 n. Class A-3a Principal Distribution $ 0.00 o. Class A-3b Principal Distribution $ 0.00 p. Class A-4a Principal Distribution $ 0.00 q. Class A-4b Principal Distribution $ 0.00 r. Class B Principal Distribution $ 0.00 s. ClassC Principal Distribution $ 0.00 t. Class D Principal Distribution $ 0.00 u. Total Deposits to Note Payment Account (sum a - t) $ 17,284,057.10 49 . Withdrawals a. Class A-1 Distribution $ 15,704,281.60 b. Class A-2a Distribution $ 463,516.67 c. Class A-2b Distribution $ 141,145.83 d. Class A-3a Distribution $ 203,758.33 e. Class A-3b Distribution $ 155,500.00 f. Class A-4a Distribution $ 92,666.67 g. Class A-4b Distribution $ 206,185.42 h. Class B Distribution $ 91,728.83 i. Class C Distribution $ 95,598.75 j. Class D Distribution $ 129,675.00 k. Total Withdrawals from Note Payment Account (sum a - j) $ 17,284,057.10 Certificate Payment Account Activity 50 . Deposits a. Excess Collections $ 0.00 b. Reserve Account surplus (Ln 60) $ 0.00 c. Total Deposits to Certificate Payment Account (sum a - b) $ 0.00 51 . Withdrawals a. Certificateholder Distribution $ 0.00 b. Total Withdrawals from Certificate Payment Account $ 0.00 Required Reserve Account Amount 52 . Lesser of: (a or b) a. $2,625,000.00 $ 2,625,000.00 b. Note Balance $ 470,678,039.28 53 . Required Reserve Account Amount $ 2,625,000.00 Reserve Account Reconciliation 54 . Beginning Balance (as of end of preceding Distribution Date) $ 2,625,000.00 55 . Investment Earnings $ 4,636.61 56 . Reserve Account Draw Amount $ 0.00 57 . Reserve Account Amount (Ln 54+ Ln 55- Ln 56) $ 2,629,636.61 58 . Deposit from Available Funds (Ln 47e) $ 0.00 59 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment to a. theNote Payment Account for the payment of principal to the extent of any unfunded Regular Principal Distribution Amount; $ 4,636.61 b. any Successor Servicer for the payment of any unfunded Transition Costs and Additional Servicing Fee; and $ 0.00 c. the Swap Counterparty for the payment of any unfunded Subordinate Swap Termination Payment Amount $ 0.00 60 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded amounts described in Ln 59 exist $ 0.00 61 . Ending Balance (Ln57 + Ln58 - Ln59 - Ln60) $ 2,625,000.00 62 . Reserve Account Deficiency (Ln53 - Ln61) $ 0.00 Instructions to the Trustee 63 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 64 . Amount to be paid to Servicer from the Collection Account $ 412,064.03 65 . Amount to be paid to the Swap Counterparty from the Collection Account $ 147,884.58 66 . Amount to be deposited from the Collection Account into the Note Payment Account $ 17,279,420.49 67 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 0.00 68 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 69 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 4,636.61 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 0.00 70 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 15,704,281.60 71 . Amount to be paid to Class A-2a Noteholders from the Note Payment Account $ 463,516.67 72 . Amount to be paid to Class A-2b Noteholders from the Note Payment Account $ 141,145.83 73 . Amount to be paid to Class A-3a Noteholders from the Note Payment Account $ 203,758.33 74 . Amount to be paid to Class A-3b Noteholders from the Note Payment Account $ 155,500.00 75 . Amount to be paid to Class A-4a Noteholders from the Note Payment Account $ 92,666.67 76 . Amount to be paid to Class A-4b Noteholders from the Note Payment Account $ 206,185.42 77 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 91,728.83 78 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 95,598.75 79 . Amount to be paid to ClassD Noteholders from the Note Payment Account $ 129,675.00 80 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 0.00 Net Loss and Delinquency Activity 81 . Net Losses with respect to preceding Collection Period $ 71,734.88 82 . Cumulative Net Losses $ 83,327.53 83 . Cumulative Net Loss Percentage 0.0159% 84 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 429 $ 5,587,719.17 b. 61 to 90 days past due 106 $ 1,663,438.80 c. 91 or more days past due 44 $ 599,004.06 d. Total (sum a - c) 579 7,850,162.03 IN WITNESS WHEREOF, the undersigned has duly executed this certificate on October 9, 2008. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
